

115 HR 6733 IH: Know the Cost Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6733IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Carter of Georgia (for himself, Mr. Paulsen, Mr. Doggett, Mr. Welch, Mrs. McMorris Rodgers, Ms. Eshoo, Mr. Griffith, Mrs. Dingell, Mr. Burgess, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act and title XVIII of the Social Security Act to
			 prohibit group health plans, health insurance issuers, prescription drug
			 plan sponsors, and Medicare Advantage organizations from limiting certain
			 information on drug prices.
	
 1.Short titleThis Act may be cited as the Know the Cost Act of 2018. 2.Prohibition on limiting certain information on drug prices (a)In general (1)Group health plans and health insurance issuersSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:
					
						2729.Information on prescription drugs
 (a)In generalA group health plan or a health insurance issuer offering group or individual health insurance coverage shall—
 (1)not restrict, directly or indirectly, any pharmacy that dispenses a prescription drug to an enrollee in the plan or coverage from informing (or penalize such pharmacy for informing) an enrollee of any differential between the enrollee's out-of-pocket cost under the plan or coverage with respect to acquisition of the drug and the amount an individual would pay for acquisition of the drug without using any health plan or health insurance coverage; and
 (2)ensure that any entity that provides pharmacy benefits management services under a contract with any such health plan or health insurance coverage does not, with respect to such plan or coverage, restrict, directly or indirectly, a pharmacy that dispenses a prescription drug from informing (or penalize such pharmacy for informing) an enrollee of any differential between the enrollee's out-of-pocket cost under the plan or coverage with respect to acquisition of the drug and the amount an individual would pay for acquisition of the drug without using any health plan or health insurance coverage.
 (b)DefinitionFor purposes of this section, the term out-of-pocket cost, with respect to acquisition of a drug, means the amount to be paid by the enrollee under the plan or coverage, including any cost-sharing (including any deductible, copayment, or coinsurance) and, as determined by the Secretary, any other expenditure.. 
 (2)Prescription drug plan sponsors and Medicare Advantage organizationsSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new subsection:
					
 (m)Prohibition on limiting certain information on drug pricesA PDP sponsor and a Medicare Advantage organization shall ensure that each prescription drug plan or MA–PD plan offered by the sponsor or organization does not restrict a pharmacy that dispenses a prescription drug or biological from informing, nor penalize such pharmacy for informing, an enrollee in such plan of any differential between the negotiated price of, or copayment or coinsurance for, the drug or biological to the enrollee under the plan and a lower price the individual would pay for the drug or biological if the enrollee obtained the drug without using any health insurance coverage..
 (3)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2020.
				(b)Medicare beneficiary notice requirements
 (1)Annual notice requirementSection 1804(c) of the Social Security Act (42 U.S.C. 1395b–2(c)) is amended— (A)in paragraph (3), by striking and at the end;
 (B)in paragraph (4), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (5)with respect to a notice provided on or after January 1, 2020, and an individual enrolled in a prescription drug plan under part D or an MA–PD plan under part C, information on the potential effects purchasing a drug without using benefits provided under such prescription drug plan or MA–PD plan may have on such individual’s deductible and future cost-sharing obligations under such prescription drug plan or MA–PD plan.
							.
					(2)MA organization and PDP sponsor disclosures
 (A)In generalSection 1852(c)(1) of the Social Security Act (42 U.S.C. 1395w–22(c)(1)) is amended by adding at the end the following new subparagraph:
						
 (J)Drug purchasing informationWith respect to an enrollee in an MA–PD plan, information in a form and manner specified by the Secretary on the potential effects purchasing a drug without using benefits provided under such plan may have on such individual’s deductible and future cost-sharing obligations under such plan..
 (B)Effective dateThe amendment made by this paragraph shall apply with respect to disclosures made on or after January 1, 2020.
					